Carro, J. (dissenting).
I would affirm. Sections 50 and 51 of the Civil Rights Law created a new right of privacy and a new cause of action, not therefore enforceable at common law, where the portrait or picture of a living person is used for advertising or trade purposes without there having first been obtained the written consent of that person, or, if a minor, of the parent or guardian. There is no language in either section addressing an infant’s right to disaffirm such consent. The infant’s right to disaffirm an agreement was recognized at common law. The statutory provisions cited by the majority as limiting the right of disaffirmance by minors under the age of 18 years relate to causes of action previously in existence, where the infant already had that right and where a statutory limitation against disaffirmance was deemed necessary in order to carry out the particular legislative purpose. That is, where there was an appropriate common-law action or right already in existence there concomitantly existed a common-law right in an infant to disaffirm. But where a new right is statutorily created in derogation of common law, such as sections 50 and 51 of the Civil Rights Law, that statute “will be so construed as not to go beyond the letter”, “A statute which creates a new liability or which increases a common law liability must be strictly construed, and the courts will not extend or enlarge the liability by construction, nor will they go beyond the clearly expressed provisions of the statute. Thus, a statute which creates a cause of action where none existed prior thereto, must be strictly construed, and a statute must be followed with strictness, where it gives a remedy against a party who would not otherwise be liable.” (McKinney’s Cons Laws of NY, Book 1, § 301, subd b, p 463; subd c, pp 465-466.) The “failure” of the Legislature, therefore, to add language to sections 50 and 51 of the Civil Rights Law either permitting or limiting disaffirmance, rather than indicating an intention to permit it, does the opposite, in accordance with the rules of statutory construction. For similar reasons the reliance by my concurring brethren, respectively, on the “unconscionability” statute (Uniform Commercial Code, § 2-302) and section 3-105 of the General Obligations Law is, to me, misplaced. Subdivision 1 of this latter statute refers quite clearly to “performing artist[s]” and by the specific examples mentioned (“actor[s], actress, dancer[s], musician, vocalist or * * * player in professional sports”) it is apparent that the present case is not within its purview. Indeed, the reference in paragraph a of subdivision 2 to section 3216-c of the Education Law (repealed in 1971 and now covered by § 3229) dispels any doubt in this regard. (Compare Education Law, § 3220; Labor Law, § 172.) An equally appealing (but to me, no more valid) analogy can be made to section 219-a of the General Business Law, thereby deeming the consent form executed by Ms. Shields’ mother to be only a “consignment” and the photographer an “art dealer”. In Matter of Friedman (64 AD2d 70), the unconsionability provision in section 2-302 of the Uniform Commercial Code was applied to void the sale by an unrepresented widow of all of her husband’s now valuable paintings, importing section 219-a of the General Business Law as a recharacterization of the unfair sale. The court, however, was careful to point out that section 2-302 of the Uniform Commercial Code merely codified the common-law doctrine of unconscionability (cf. Hume v United States, 132 US 406, 411) and was thus appropriately invoked to affirm the like determination of the Surrogate’s Court. (64 AD2d, supra, at p 84.) As noted above, the case at bar is not a common-law action and was not cognizable in either law or equity until specifically declared a right with the enactment of sections 50 and 51 of the Civil Rights Law. Thus, while the court may wish to hold the unconscionability statute applicable to the sale of photographs, I do not believe the facts *852justify such an extension of the law in this case. Perhaps the plaintiff and those similarly situated should have the right to disaffirm, or perhaps the dissemination and publication of photographs such as these should be within the provisions of section 3-105 of the General Obligations Law. But, if so, the remedy is legislative rather than judicial.